Title: To John Adams from François Adriaan Van der Kemp, 7 July 1816
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and high respected friend!
Oldenbarneveld 7 July 1816.


I make no apologÿ in not answering your gratifying favour of the 26th of may Sooner, nor do I Suppose, you required it. My avocations having been So manÿ—mÿ work So crowding—having no help but my Son, daÿ after daÿ planting and replanting, and Sowing again—what had been killed by the frost in my garden, that I really was no Sooner at leisure—and yet—often I took your letter in hand—but only to reperuse it—and enjoy the Satisfaction that I preserved the Same Share in your affectionate esteem, with that of your excellent Lady, with which I have been favoured during Such a long interval of time.
But—why I have deserved the ridicule of your Reverend—honorable and venerable Epithets? not that I question your favourable opinion—I respect myself enough to believe, that without Some merits, I would not have obtained in your heart that place, which I know I possess—but have I, perhaps, unconsciously, betraÿ’d Some weekness—of dictating, where it was my province to listen, with a view to be instructed? in this case—the reproof is Seasonable—rather howewer I will consider this humerous playfulness—as a proof, that you continue to enjoy health and contentment—and that not even the infirmities—riveted with high advanced age—not even the precarious Situation of your Lady, during this unfavorable Season could disturb your Serenity, could marr your comfort—could bereave you of that tranquillity—which baffles the assaults of a frail and checquered life; and yet, you can wish—that I Should delineate the precepts which you have learn’d to practise more and more I do not Suppose—that neither about this topic we do disagree widely—Resignation—and a calm Submission to the will of a wise and good Being—whatever may befal us—howewer painful it may be—I consider an exalted virtue—a requisite to become great and good—the brilliant ornament of the man—the Philosopher—the Christian. But I did never contemplate—that it was Situated in apathÿ—that it required, that we Should cease men:
fortissimus ille est,
Qui promtus metuenda pati, si comminus instent
Et differre potest—
A System, which only depended on Strong nerves, can not much recommend itself to me—and he, who weeps, and laments and groans may actually possess a higher degree of fortitude—with a more cheerful Submission to the inflicting rod, than he—“qu’on doit, as montesquieu Said, ecorcher pour lui donner du Sentiment”. He, who can not weep for himself, Shall not have a tear for a friend, or pour the balm of comfort by Speechless Sighs, in the wounded bosom, who deems a groan—unjustifiable—even if extorted bÿ the pangs of excruciating illness, be it of mind or body. I do not Suppose—we excel above the fair—in exquisite Sensibility—and yet they equal us often in fortitude, and Surpass us in calm resignation and for this it was—about a year past, that I wished, that Mount Walaston’s Ladÿ might cheer the last moments of her Consort, and gather then the fruits of her labour.
Mr Johnson was far more courteous than He, whom I requested to Send you my western excursion—He Send me, when he returned it, a verÿ handsome lettar; perhaps this Silence did originate in the unceremonious manner of request—to forward it to your address.
I must have expressed myself incorrectly—that you understood—my information of my frend’s family—as of de Gyselaer’s—full of the Subject, it is presumtive I mentioned no name—no—my Dear frend! although perhaps not rich—our frends family is in no want, met with no misfortune. It is my frend’s Mappa’s only Son. A worthÿ young man in Several respects—but indolent and inactive—trusting the care of his concerns to a partner, who with moderate abilities and extravagant Schemes ruined both; and, what is worse, make my old frend Share pretty deep in their fall—They have compounded with their creditors—at least the majority—and I believe—the remainder Shall follow—my friend being the Security. This event has disturbed our happiness—I hope—it Shall not be lasting. It happens but verÿ Seldom—if it ever does—as you insinuate—that the Seed of honest men is begging bread—without anÿ fault of theirs, either of omission or commission. In this case I pity but can not exculpate—the Sin lies at the door of the Son—and not the father—but in their circumstances—“ipsa Salus non poterat Servare hanc familiam, without a wonder”.
You recollect, that, when three years past, I was So cordially received under your roof—one feast among the many was the communication of the Syllabus of Monticello’s Philosopher—In my correspondence with him, I mentioned it—and that you would not permit me a copÿ—what do you now Say when I tell you—that he favoured me with it:—So he did—and—If I can Succeed—it Shall be published—and—if you—through our Embassadour at London—obtain three copies—you ought to Send one to me—the other to Him if two only, I wave mÿ claim—but no hint about the author—!—was I near you—I would reveal the whole mysterÿ—now a deep mum, was I near you—I would bring you a defence of the Orthodox System by Basanistes—but I dare not expose it to unhallowed eyes—neither trust it in unhallowed hands. It is not a defence of the Trinity-doctrine but of the Quaternity—moses included!! It can not fail of doing execution in England.
You will now permit me, to address a few words to your Lady—and can I do less—
My Dear and respected Madam!
but giving you my Sincerest thanks for your kind communication with regard to my frend Miss Eliza—I received with by the Same mail a Letter of her—but had first unsealed—and read that of mr. Adams—how was I pleased with your three lines! but who knows better than your Ladyship—to oblige in Season—This you proved last year—when mrs v. d. k—was visiting her children—and now again—you knew—you could contribute to my happiness—and you actually did So. I had been before entrusted with the Secret—your lines Stamped it with your approbation—and then the fair innocent made confession. It Shall be a happy pair—if my prayer’s are heard—if He is worthy of Her—which I conclude from your notice—She Shall gain—I doubt not—if introduced in your family—your affectionate esteem—without fear of loosing it again. And now wishing you a more warm and fruitful Season than has fallen to our lot—renewed health, and continued contentment—and recommending myself to your kindness—I must take leave of your Lady Ship—tho’ not without assurance of my Sincerest respect—
I am—as allways— / My Dear and respected Frend! / Your’s faithfully


Fr. Adr. vanderkemp




